NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.

                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4377-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

EDDIE J. MARTE, a/k/a MARTE
EDUARDO,

     Defendant-Appellant.
_____________________________

              Submitted May 16, 2017 – Decided May 31, 2017

              Before Judges Reisner and Sumners.

              On appeal from the Superior Court of New
              Jersey,   Law   Division,  Bergen County,
              Indictment No. 14-12-1939.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Jaime B. Herrera, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Gurbir S. Grewal, Bergen County Prosecutor,
              attorney for respondent (Catherine A. Foddai,
              Senior Assistant Prosecutor, of counsel and
              on the brief).

PER CURIAM

        Defendant     Eddie    J.   Marte    pled    guilty    to   third-degree

receiving stolen property, N.J.S.A. 2C:20-7, conditioned on his

right to appeal from the denial of his motion to dismiss the
indictment.   He was sentenced to one year of probation, to be

served concurrent to a five-year probationary sentence that he was

serving for a New York robbery conviction.

     Defendant now appeals from his New Jersey conviction, raising

the following point of argument:

           THE TRIAL COURT ABUSED ITS DISCRETION IN
           FAILING TO DISMISS THE NEW JERSEY INDICTMENT
           AFTER MARTE HAD ALREADY BEEN CONVICTED OF A
           THEFT CRIME IN NEW YORK.

     Defendant and two co-defendants assaulted a taxicab driver

in New York, stole the cab, and then drove the vehicle into New

Jersey.   A New Jersey police officer spotted the car driving at a

dangerously   slow   speed   on   the   Palisades   Interstate   Parkway,

creating a hazard for other motorists.       When the officer attempted

to stop the car, the driver refused to pull over and led the

officer on a "low speed" chase down the highway, until two other

officers finally forced the car to stop.        In the trial court, as

on this appeal, defendant argued that because he had already pled

guilty to robbery in New York, based on the theft of the cab,

prosecuting him for receiving stolen property in New Jersey would

violate his rights against double jeopardy and should be barred

under N.J.S.A. 2C:1-3(f).

     In a thorough and cogent written opinion, issued with the

February 22, 2016 order denying defendant's motion to dismiss the


                                    2                             A-4377-15T2
indictment,      Presiding   Judge   Susan      J.    Steele   rejected     those

arguments.      Among other things, she concluded that the crimes of

robbery and receiving stolen property had different elements, and

New Jersey had an interest in separately prosecuting defendant for

bringing the stolen car into this State.                 Having reviewed the

record in light of the applicable legal standards, we find that

Judge Steele correctly addressed defendant's arguments, and we

affirm   for    the   reasons    stated    in   her   opinion.     Defendant's

appellate      arguments   are   without    sufficient     merit   to   warrant

further discussion.        R. 2:11-3(e)(2).

     We note that, after Judge Steele rendered her decision, our

Supreme Court decided State v. Miles, ___ N.J. ___ (2017).                       In

that case, the Court decided to abandon the "same-evidence" test,

and instead adopt "the Blockburger same-elements test as the sole

test for determining what constitutes the 'same offense' for

purpose of double jeopardy."         Id. at __ (slip op. at 2) (citing

Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed.
306 (1932)).     By its terms, Miles only applies to "offenses committed

after the issuance of this opinion." Miles, supra, __ N.J. at __

(slip op. at 23).      However, even if applied here, the opinion would

make no difference to the outcome of this case.

     Affirmed.




                                      3                                   A-4377-15T2